        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


PATRICIA LYNN M.,1                     )
                                       )
                  Plaintiff,           )
                                       )                 CIVIL ACTION
v.                                     )
                                       )                 No. 20-2170-JWL
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) pursuant to sections 216(i) and 223 of the

Social Security Act, 42 U.S.C. §§ 416(i) and 423 (hereinafter the Act). Finding no error

in the Administrative Law Judge’s (ALJ) evaluation of the medical opinions and his

finding transferable skills, the court ORDERS judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

I.     Background

       Plaintiff protectively filed an application for DIB on December 14, 2016. (R. 15).

After exhausting administrative remedies before the Social Security Administration



1
 The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 2 of 20




(SSA), Plaintiff filed this case seeking judicial review of the Commissioner’s decision

pursuant to 42 U.S.C. § 405(g). Plaintiff claims the ALJ erred in evaluating the record

medical opinions and in accepting the allegedly transferable skills testified by the

vocational expert (VE).

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight, not the amount, of the evidence. It requires more than a scintilla, but less

than a preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

Consequently, to overturn an agency’s finding of fact the court “must find that the

evidence not only supports [a contrary] conclusion, but compels it.” I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481, n.1 (1992) (emphases in original).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

                                             2
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 3 of 20




36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s residual functional capacity (RFC). 20 C.F.R.

§ 404.1520(e). This assessment is used at both step four and step five of the sequential

evaluation process. Id.



                                             3
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 4 of 20




       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999). The court addresses the errors alleged in the order they would be reached in

applying the sequential evaluation process.

II.    Evaluation of the Medical Source Opinions

       Plaintiff claims the RFC assessed by the ALJ is not supported by substantial

evidence because the only opinions supporting the physical RFC limitations assessed are

those of the state agency medical consultants, Dr. O’Day and Dr. Larrison, which were

rendered more than a year before the decision and who did not review all of the evidence,

resulting in the opinions being stale. (Pl. Brief 12-14) (citing Chapo v. Astrue, 682 F.3d

1285 (10th Cir. 2012) and medical evidence received after the state agency medical

consultants reviewed the record). She argues, moreover, that the state agency medical

consultants’ opinions are entitled to the least weight because they neither treated nor

examined Plaintiff. Id. at 14 (citing 20 C.F.R. § 404.1527(c)(2); Robinson v. Barnhart,

                                              4
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 5 of 20




366 F.3d 1078, 1084 (10th Cir. 2004); and Clifton v. Chater, 255 F.3d 1211, 1213, 1214

(10th Cir. 2001)). She implies the record contains insufficient evidence to assess RFC

and argues, “The ALJ should have fulfilled his duty to develop the record fully and fairly

and obtained updated medical opinions from examining and/or treating physicians.” (Pl.

Br. 15). Plaintiff argues the ALJ erroneously accorded little weight to the June 2, 2015

medical opinion of Dr. Holladay as a temporary restriction despite that Dr. Holladay

“specifically indicated the restrictions were for an indeterminate amount of time. There

is no indication in the record that Dr. Holladay released [Plaintiff] from the restrictions.”

Id. at 15-16. She concludes, “The ALJ did not consider the necessary regulatory factors

and did not give legitimate reasons for rejecting Dr. Holladay’s opinion.” Id. at 17 (citing

Watkins v. Barnhart, 350 F.3d 1297, 1300-01 (10th Cir. 2003) and 20 C.F.R. § 404.1527.

       The Commissioner cites record evidence supporting the ALJ’s determination

(Comm’r Br. 11-14) and argues that an ALJ is not required to articulate his evaluation of

all the regulatory factors and that Watkins, which cited extensively to Soc. Sec. Ruling

(SSR) 96-2p, is not consistent with current regulatory guidance. Id. at 14 & nn.7-8. He

argues that the ALJ appropriately evaluated the opinions of Dr. O’Day and Dr. Larrison

which are substantial evidence within the meaning of the Act and the regulations. Id. at

15-17. He argues the ALJ appropriately discounted Dr. Holladay’s opinion. Id. at 17-18.

Finally, he argues there was no need to further develop the record. Id. at 19-20.

       A.     Standard for Evaluating Medical Opinions

       For claims filed before March 27, 2017, “[m]edical opinions are statements from

acceptable medical sources that reflect judgments about the nature and severity of [a

                                              5
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 6 of 20




claimant’s] impairment(s), including [claimant’s] symptoms, diagnosis and prognosis,

what [claimant] can still do despite impairment(s), and [claimant’s] physical or mental

restrictions.” 20 C.F.R. § 404.1527(a)(1). Such opinions may not be ignored and, unless

a treating source opinion is given controlling weight, all medical opinions will be

evaluated by the Commissioner in accordance with factors contained in the regulations.

Id. § 404.1527(c); SSR 96-5p, West’s Soc. Sec. Reporting Serv., Rulings 123-24 (Supp.

2020). A physician who has treated a patient frequently over an extended period is

expected to have greater insight into the patient’s medical condition, and his opinion is

generally entitled to “particular weight.” Doyal v. Barnhart, 331 F.3d 758, 762 (10th Cir.

2003). But, “the opinion of an examining physician who only saw the claimant once is

not entitled to the sort of deferential treatment accorded to a treating physician’s

opinion.” Id. at 763 (citing Reid v. Chater, 71 F.3d 372, 374 (10th Cir. 1995)). However,

opinions of nontreating sources are generally given more weight than the opinions of

nonexamining sources who have merely reviewed the medical record. Robinson, 366

F.3d at 1084; Talbot v. Heckler, 814 F.2d 1456, 1463 (10th Cir. 1987) (citing Broadbent

v. Harris, 698 F.2d 407, 412 (10th Cir. 1983), Whitney v. Schweiker, 695 F.2d 784, 789

(7th Cir. 1982), and Wier ex rel. Wier v. Heckler, 734 F.2d 955, 963 (3d Cir. 1984)).

       “If [the Commissioner] find[s] that a treating source’s opinion on the issue(s) of

the nature and severity of [the claimant’s] impairment(s) [(1)] is well-supported by

medically acceptable clinical and laboratory diagnostic techniques and [(2)] is not

inconsistent with the other substantial evidence in [claimant’s] case record, [the

Commissioner] will give it controlling weight.” 20 C.F.R. ' 404.1527(c)(2); see also,

                                              6
         Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 7 of 20




SSR 96-2p, West’s Soc. Sec. Reporting Serv., Rulings 111-15 (Supp. 2020) (“Giving

Controlling Weight to Treating Source Medical Opinions”).

       The Tenth Circuit has explained the nature of the inquiry regarding a treating

source’s medical opinion. Watkins v. Barnhart, 350 F.3d 1297, 1300-01 (10th Cir. 2003)

(citing SSR 96-2p). The ALJ first determines “whether the opinion is ‘well-supported by

medically acceptable clinical and laboratory diagnostic techniques.’” Id. at 1300

(quoting SSR 96-2p). If the opinion is well-supported, the ALJ must confirm that the

opinion is also consistent with other substantial evidence in the record. Id. “[I]f the

opinion is deficient in either of these respects, then it is not entitled to controlling

weight.” Id.

       If the treating source opinion is not given controlling weight, the inquiry does not

end. Id. A treating source opinion is “still entitled to deference and must be weighed

using all of the factors provided in 20 C.F.R. ' 404.1527.” Id. Those factors are:

(1) length of treatment relationship and frequency of examination; (2) the nature and

extent of the treatment relationship, including the treatment provided and the kind of

examination or testing performed; (3) the degree to which the physician’s opinion is

supported by relevant evidence; (4) consistency between the opinion and the record as a

whole; (5) whether or not the physician is a specialist in the area upon which an opinion

is rendered; and (6) other factors brought to the ALJ’s attention which tend to support or

contradict the opinion. Id. at 1301; 20 C.F.R. ' 404.1527(c)(2-6); see also Drapeau v.

Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001) (citing Goatcher v. Dep=t of Health &

Human Servs., 52 F.3d 288, 290 (10th Cir. 1995)).

                                                7
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 8 of 20




       After considering the factors, the ALJ must give reasons in the decision for the

weight he gives the treating source opinion. Id. 350 F.3d at 1301. “Finally, if the ALJ

rejects the opinion completely, he must then give ‘specific, legitimate reasons’ for doing

so.” Id. (citing Miller v. Chater, 99 F.3d 972, 976 (10th Cir. 1996) (quoting Frey v.

Bowen, 816 F.2d 508, 513 (10th Cir. 1987)).

       B.     The ALJ’s Findings

       As relevant here, the ALJ evaluated the medical opinions of four physicians who

opined regarding Plaintiff’s physical limitations and abilities. These physicians were the

state agency medical consultants, Dr. O’Day and Dr. Larrison; Dr. Holladay, the

neurosurgeon who performed an anterior cervical discectomy and fusion (ACDF) on

Plaintiff in December 2014 and treated her thereafter; and Dr. Jensen, Plaintiff’s primary

care physician. (R. 23-24). The ALJ accorded great weight to the opinions of Dr. O’Day

and Dr. Larrison because they “are familiar with the disability determination process and

the Regulations, including the terms of art and legal and medical standards set forth

therein. Additionally, they each have specialized training and expertise that make them

eminently qualified to render their respective opinions regarding the claimant’s …

physical ailments,” they made comprehensive reviews of the record, their opinions are

consistent with the record, and they provided detailed narratives explaining their

opinions. Id. at 23. He found the evidence added to the record after they rendered their

opinions was cumulative of the prior evidence. Id. He explained, “That is, the additional

evidence does not document an appreciable worsening in the claimant’s condition since

the State [sic] agency consultants’ opinions were rendered.” Id.

                                             8
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 9 of 20




       The ALJ accorded little weight to the work restrictions Dr. Holladay opined on

June 2, 2015, explaining, “These were temporary work restrictions assigned to the

claimant prior to the alleged onset date of disability that were not intended to represent

the claimant’s typical ability to function.” (R. 23). Finally, he explained, “The

December 11, 2017 statement of Dennis Jensen, M.D. that the claimant has no

restrictions is given little weight because it is inconsistent with the weight of the

evidence.” Id. at 24.

       C.     Analysis

       As a preliminary matter, the court finds it necessary to address the

Commissioner’s objection to Plaintiff’s reliance on the Watkins case and on SSR 96-2p

cited therein. Although the Commissioner is “not retaining the treating source rule in

final 404.1520c and 416.920c for claims filed on or after March 27, 2017,” Watkins is an

opinion based upon the treating source rule, and the Commissioner admittedly “adopted

the current treating source rule in 1991.” Revisions to Rules Regarding the Evaluation of

Medical Evidence, 82 Fed. Reg. 5,844-01, 5,853, 2017 WL 168819 (SSA Jan. 18, 2017)

(emphases added). Because Plaintiff’s claim was filed before March 27, 2017, both the

treating source rule and the Watkins opinion control this court’s review in this case.

       Moreover, the current regulation applying to claims filed before March 27, 2017

continues the practice of giving controlling weight to a treating source opinion that “is

well-supported by medically acceptable clinical and laboratory diagnostic techniques and

is not inconsistent with the other substantial evidence in [a claimant’s] case record.” 20

C.F.R. § 404.1527(c)(2). The court notes that on March 27, 2017 the Commissioner

                                               9
       Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 10 of 20




issued an order rescinding SSR 96-2p (among others) with an effective date “for claims

filed on or after March 27, 2017.” 2017 WL 3928298 (SSA 2017); see also, 2017 WL

3928305 (SSA 2017). On April 6, 2017 the Commissioner issued an order “correcting

the effective date [of the rescission] to March 27, 2017.” 2017 WL 3928297 (SSA 2017).

The court notes that this confusing sequence of events might be interpreted to rescind

SSR 96-2p effective March 27, 2017, but only for claims filed on or after March 27,

2017, or it might be interpreted to rescind the SSR effective March 27, 2017 for all

purposes. Nonetheless, the court need not untie the Commissioner’s Gordian Knot

because the purpose of SSR 96-2p was “To explain terms used in [SSA] regulations on

evaluating medical opinions concerning when treating source medical opinions are

entitled to controlling weight, and to clarify how the policy is applied.” SSR 96-2p, 1996

WL 374188, *1 (SSA July 2, 1996). Because the treating source rule still applies to this

case, because controlling weight might be accorded to a treating physician opinion in this

case under the current regulations, and because SSR 96-2p explains how to determine

when a treating source medical opinion might properly be accorded controlling weight,

the court finds that SSR 96-2p might properly be applied in this case, if necessary.

       The ALJ explained his reasons for the weight accorded each medical opinion and

the court finds those reasons supported by the record evidence and they are such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.

Plaintiff’s arguments do not compel a different finding. First, Plaintiff argues Dr.

O’Day’s and Dr. Larrison’s opinions were stale based upon later-acquired evidence and

the court’s opinion in Chapo. In Chapo, the ALJ accorded great weight to the opinion of

                                            10
       Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 11 of 20




a physician who examined the claimant, Dr. Amin. 682 F.3d, 1292. The court noted,

however, that the “medical record obviously underwent material changes in the twenty

months between Dr. Amin’s report and the ALJ’s decision,” but the agency did not have

Dr. Amin perform another exam or provide him with the updated evidence and seek an

updated opinion. Id. Thus, the court found Dr. Amin’s opinion did “not account for

material objective evidence developed long afterward.” Id. The key, then, to finding an

opinion is stale is whether there has been a material change in the objective evidence.

Here, the ALJ found the later-acquired evidence “does not document an appreciable

worsening in the claimant’s condition since the State [sic] agency consultants’ opinions

were rendered.” (R. 23). Plaintiff argues that her condition deteriorated, but the evidence

cited does not demonstrate appreciable worsening as noted by the ALJ. Although, the

evidence cited was not reviewed by the state agency medical consultants, it was reviewed

by the ALJ. Plaintiff points to her unsuccessful attempt to return to her work as a nurse,

but the ALJ also discussed this evidence, and noted,

       Although this work activity reportedly worsened her back pain, her request
       for a full work release together with her subsequent work activity as a home
       health nurse suggests she remains capable of performing at least some
       other, less demanding work on a regular and continuing basis.

(R. 22) (emphasis added).

       Plaintiff also points to Dr. Jensen’s progress note on February 21, 2018 in which

he states Plaintiff “is only able to do sedentary work which would allow for frequent

repositioning (standing/sitting).” (R. 525). However, the ALJ found she could do

sedentary work represented by work as a hospital admitting clerk, a receptionist, or an


                                            11
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 12 of 20




appointment clerk. (R. 25). Plaintiff has not demonstrated that these representative jobs

will not accommodate the limitations assessed by Dr. Jenson.

       Plaintiff’s arguments (that the state agency medical consultants were not aware of

the later-acquired record evidence) and her failure to recognize that the ALJ was aware

of, and cited most of, this evidence implies evidence must be reviewed by a medical

source before being relied upon by an ALJ. That is not the case. “[T]here is no

requirement in the regulations for a direct correspondence between an RFC finding and a

specific medical opinion.” Chapo, 682 F.3d at 1288. Even though an ALJ is not an

acceptable medical source qualified to render a medical opinion, “the ALJ, not a

physician, is charged with determining a claimant’s RFC from the medical record.”

Howard v. Barnhart, 379 F.3d 945, 949 (10th Cir. 2004). “And the ALJ’s RFC

assessment is an administrative, rather than a medical determination.” McDonald v.

Astrue, 492 F. App’x 875, 885 (10th Cir. 2012) (citing Social Security Ruling (SSR) 96-

05p, 1996 WL 374183, at *5 (July 1996)). Because RFC assessment is made based on

“all of the evidence in the record, not only the medical evidence, [it is] well within the

province of the ALJ.” Dixon v. Apfel, No. 98-5167, 1999 WL 651389, at **2 (10th Cir.

Aug. 26, 1999); 20 C.F.R. § 404.1545(a). Moreover, the final responsibility for

determining RFC rests with the Commissioner. 20 C.F.R. §§ 404.1527(e)(2), 404.1546.

       Plaintiff is correct that the opinion of a medical source who did not examine the

claimant is generally considered worthy of lesser weight than the opinion of a treating or

examining source. However, the ALJ here explained his bases for discounting the

opinions of Dr. Holladay and Dr. Jensen, and those reasons are supported by the record

                                             12
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 13 of 20




evidence. Plaintiff argues that the ALJ erred in finding Dr. Hollaway’s opinion involved

only a temporary restriction despite Dr. Hollaway’s specifically finding the limitations of

indeterminate duration and never having released Plaintiff from the limitations opined.

As noted above, the ALJ found that Dr. Hollaway’s opined limitations, given on June 2,

2015, “were temporary work restrictions assigned to the claimant prior to the alleged

onset date of disability that were not intended to represent the claimant’s typical ability to

function.” (R. 23). This finding is supported by the record evidence. As the ALJ noted,

the restrictions were given during the recovery period shortly after Plaintiff’s ACDF

surgery and were imposed almost 18 months before Plaintiff’s alleged onset date of

October 27, 2016. Although Dr. Holladay stated the restrictions were of indeterminate

duration, indeterminate does not mean permanent, he did not state they were permanent

restrictions, and the circumstances of issuance suggest they were of a temporary nature.

Moreover, there is no record evidence Plaintiff ever saw or contacted Dr. Holloway after

the opinion was rendered. Further, on December 11, 2017, within Plaintiff’s alleged

period of disability, Dr. Jensen released Plaintiff “to work with no restrictions” (R. 557),

and on February 21, 2018 found she was restricted to sedentary work. (R. 525). All this

record evidence supports the ALJ’s rationale that Dr. Hollaway’s restrictions were

temporary and “not intended to represent the claimant’s typical ability to function.” (R.

23). This is a reasonable finding supported by the record evidence and Plaintiff has not

shown the evidence compels a different finding. Clearly, the ALJ provided legitimate

reasons for rejecting Dr. Holladay’s opinion. The court’s discussion above makes it clear

there was sufficient evidence in the record from which the ALJ might, and did, assess an

                                             13
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 14 of 20




RFC. Therefore, there was no need for the ALJ to further develop the record or to seek a

physical consultative examination.

III.   Transferable Skills

       Plaintiff points out that she is a “person closely approaching advanced age” within

the meaning of the Act and regulations and must, therefore, have skills transferable to

semi-skilled or other skilled work to be found not disabled. (Pl. Br. 17-18). She

acknowledges that the ALJ found she has transferable skills, “identified by the VE as

entering data into a computer, interviewing and relaying information to others, maintain

files, complete records, maintain inventory levels, observe and record conditions and

reactions.” Id. at 18 (citing R. 60); see also (R. 25) (listing skills acquired in past relevant

work and jobs to which those skills are transferable). But, Plaintiff argues, “These are,

however, extremely basic skills that anyone, given a few months, can master,” id., the

hospital admissions job “has virtually nothing to do with nursing and the associated

primary job duties,” id. at 19, a receptionist job or an appointment clerk job “requires no

skills found in nursing.” Id. She argues, “These are extremely low skill level positions

that anyone can learn. It is inaccurate to suggest that nursing provided particular

transferable skills.” Id.

       Plaintiff asserts, “The ALJ certainly did not obtain any information as to the skills

acquired by [Plaintiff] in the performance of her job,” although a claimant is in the best

position to describe what she did, “‘how it was done, what exertion was involved, what

skilled or semi-skilled work activities were involved, etc. Neither an occupation title by

itself nor a skeleton description is sufficient.” Id. (quoting SSR 82-41). She argues the

                                              14
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 15 of 20




ALJ merely asked Plaintiff what she “did – essentially her job title – and how much she

lifted.” (Pl. Brief 20). She argues “That was the extent of the ALJ’s inquiry as to

whether her job duties related to her past relevant work and/or the demands of the job.

This is inadequate.” Id.

       The Commissioner argues that in accordance with the regulation regarding

transferability of job skills, although the skills Plaintiff learned as a nurse are not

coextensive with those required in the jobs testified by the VE and relied upon by the

ALJ,

       they clearly entail relevant observation and recordkeeping skills, as
       indicated by their tasks including interviewing patients or representatives,
       explaining hospital regulations, compiling data for hospital occupancy,
       routing information, and entering information into a computer; working in
       the office of a medical practitioner or other health care facility, designated
       as an outpatient receptionist or doctor’s office receptionist, and performing
       tasks including recording the nature of contacts and typing memos,
       correspondence, reports, and other documents; and recording appointments
       and other information, contacting clients, and receiving and recording
       payments.

(Comm’r Br. 23-24) (citations to the Dictionary of Occupational Titles (DOT) omitted).

He argues that two of the jobs relied upon by the ALJ, hospital admitting clerk and

receptionist, have a Specific Vocational Preparation (SVP) level of 4 and the other,

appointment clerk, has an SVP level of 3, both of which indicate semi-skilled work

within the meaning of the regulations. Id. at 24. He points to the opinion in Jensen v.

Barnhart, 436 F.3d 1163, 1167-68 (10th Cir. 2005), accepting a finding of skills

transferable to other skilled or semi-skilled work. Id. He argues that although neither an

occupational title nor a skeleton DOT description is sufficient information to find


                                               15
       Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 16 of 20




transferable skills, SSR 82-41 provides that an ALJ may rely on a VE to resolve such

matters, as the ALJ did here. (Comm’r Br. 24-5).

       A.     The ALJ’s Findings

       As relevant to the issue of transferability of job skills, the ALJ found Plaintiff is

able to perform a range of sedentary work limited by additional manipulative, postural,

and environmental restrictions. (R. 19). He found that she had past relevant work as a

registered nurse which is skilled work with an SVP of 7. Id. at 24-25. He found Plaintiff

is an individual closely approaching advanced age. Id. at 24. He found that Plaintiff had

acquired the following skills from her work as a registered nurse: “entering data into

computer, interviews and relays info to others, maintains files, completes records,

maintains inventory levels, and observes and records conditions and reactions.” Id. at 25.

He found that with the RFC assessed and the transferable skills acquired from her past

relevant work Plaintiff would be able to perform jobs in the economy represented by the

three occupations of hospital admitting clerk (DOT 205.362-018), receptionist (DOT

237.367-038), and appointment clerk (DOT 237.367-010). Id.

       B.     Analysis

       Plaintiff’s argument that the transferable skills found by the VE and relied upon by

the ALJ are extremely basic skills that anyone can master in a few months

misunderstands the unskilled, semi-skilled, and skilled job classifications provided by the

Department of Labor (DOL) and used by the SSA in classifying jobs. 20 C.F.R.

§ 404.1568 (2018) (“In classifying these occupations, we use materials published by the

Department of Labor.”). Unskilled work is defined as work which can usually be learned

                                              16
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 17 of 20




“in 30 days, and little specific vocational preparation and judgment are needed. A person

does not gain work skills by doing unskilled jobs.” Id. § 404.1568(a). “Semi-skilled

work is work which needs some skills but does not require doing the more complex work

duties.” Id. § 404.1568(b). It involves the “types of activities which are [] less complex

than skilled work, but more complex than unskilled work.” Id. Skilled work is the most

complex work which “may require dealing with people, facts, or figures or abstract ideas

at a high level of complexity.” Id. § 404.1568(c).

       The DOT defines Specific Vocational Preparation as “the amount of lapsed time

required by a typical worker to learn the techniques, acquire the information, and develop

the facility needed for average performance in a specific job-worker situation.” DOT,

App. C(II), available online at: https://occupationalinfo.org/appendxc_1.html (last visited

Feb. 22, 2021). There are nine SVP levels defined by the lapsed time typically required

for learning:

       1   Short demonstration only
       2   Anything beyond short demonstration up to and including 1 month
       3   Over 1 month up to and including 3 months
       4   Over 3 months up to and including 6 months
       5   Over 6 months up to and including 1 year
       6   Over 1 year up to and including 2 years
       7   Over 2 years up to and including 4 years
       8   Over 4 years up to and including 10 years
       9   Over 10 years

Id. The DOT notes that SVP levels are mutually exclusive without overlap. Id.

Unskilled work generally has an SVP of 1 or 2. Program Operations Manual System

(POMS) DI 25015.017(C)(4). Semi-skilled work generally has an SVP of 3 or 4. POMS

DI 25015.017(C)(5). Skilled work generally has an SVP of 5 to 9. Id. (C)(6).

                                            17
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 18 of 20




       As Plaintiff argues, the transferable skills at issue here are basic skills which can

be learned by the typical worker in a few months. As the VE testified, and the ALJ

found, the skills at issue here are required by the representative jobs here, of which the

appointment clerk job is SVP level 3 and such skills can be learned in over 1 month up to

and including 3 months. According to the VE, incidental to her training for, or work as, a

registered nurse, Plaintiff learned these skills and used them in performing her skilled

work. The point of transferability of skills is that certain workers, because of their age,

will have difficulty (difficulty increasing with age) adjusting to changes in work, but if

that worker has transferable skills she will not have to learn new skills and will have

lesser difficulty adjusting to the change in work. 20 C.F.R. § 404.1568(d); See also,

POMS DI 25015.017. Although Plaintiff argues that the skills at issue are “extremely

basic,” it must be remembered that skills are not required or learned in unskilled work,

and the issue in transferability isn’t whether the skills are basic but whether the skills will

allow the claimant to adjust to a different skilled or semi-skilled job without the need to

learn new skills. Id. at § 404.1568(d)(1) (“when the skilled or semi-skilled work

activities you did in past work can be used to meet the requirements of skilled or semi-

skilled work activities of other jobs or kinds of work”).

       Plaintiff’s argument (that the hospital admissions job “has virtually nothing to do

with nursing and the associated primary job duties,” (Pl. Br. 19), and that a receptionist

job or an appointment clerk job “requires no skills found in nursing,” id.) misunderstands

both the requirements to qualify for benefits under the Act and the meaning of

transferable skills as discussed above. In order to qualify for disability benefits under the

                                              18
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 19 of 20




Act, an individual must be unable “to engage in any substantial gainful activity” not

merely her prior occupation. 42 U.S.C. §§ 416(i)(1), 423(d)(1)(A) (emphasis added); see

also § 423(d)(2)(A) (“An individual shall be determined to be under a disability only if

h[er] physical or mental impairment or impairments are of such severity that [s]he is not

only unable to do h[er] previous work but cannot, considering h[er] age, education and

work experience, engage in any other kind of substantial gainful work which exists in the

national economy.”) (emphases added). Thus, the question is not whether the job[s] to

which Plaintiff’s skills are transferable is related to her previous job, but whether in her

previous job she acquired skills sufficient to adjust to another skilled or semi-skilled job

without learning new skills. For a person of advanced age (age 55 or older), the new job

to which the claimant’s skills are transferable is adequate only if the claimant “would

need to make very little, if any, vocational adjustment in terms of tools, work processes,

work settings, or the industry,” 20 C.F.R. § 404.1568(d)(4), but that requirement is not at

issue here because at the time the decision was made in this case Plaintiff was admittedly

in the younger age category – a person closely approaching advanced age. 20 C.F.R.

§ 404.1563(d).

       Plaintiff’s argument that the jobs don’t require skills found in nursing is

unsupported by the record evidence and Plaintiff cites no authority for that proposition.

To the extent Plaintiff relies on her citation to the DOT job descriptions of a nurse and of

the other jobs at issue, she quotes SSR 82-41, acknowledging, “Neither an occupation

title by itself nor a skeleton description is sufficient” to describe the skilled or semi-

skilled work activities involved in a particular job. (Pl. Br. 19). However, the VE

                                              19
        Case 2:20-cv-02170-JWL Document 20 Filed 02/24/21 Page 20 of 20




testified at the hearing in this case that Plaintiff’s “transferable skills would include

entering data into the computer, interviews and relays information to others, maintains

files, completes records, maintains inventory levels, observes and records conditions and

reactions.” (R. 60). And, as SSR 82-41 acknowledges, vocational specialists

(specifically defined in the Ruling as “all vocational resource personnel,” including

vocational experts) “may be necessary to ascertain whether and how these skills are

transferable,” and may assist the ALJ to determine “[s]kills, levels of skills and potential

occupations to which skills from PRW [past relevant work] may be transferred.” SSR

82-41, 1982 WL 31389, *4 (SSA Jan. 1, 1982). Moreover, although Plaintiff argues the

ALJ did not ask her what her skills were, she does not argue that she does not have the

skills identified by the VE and found by the ALJ in this case. As noted above, the ALJ is

authorized and encouraged to use a vocational specialist such as a VE in evaluating skills

acquired, and transferable skills, and Plaintiff’s argument attempts to exalt form over

substance in this issue.

       Plaintiff has shown no reversible error in the ALJ’s decision.

       IT IS THEREFORE ORDERED that judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) AFFIRMING the Commissioner’s final decision.

       Dated February 24, 2021, at Kansas City, Kansas.




                                                s:/ John W. Lungstrum
                                                John W. Lungstrum
                                                United States District Judge

                                              20
